DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on  January 24, 2022, amendments to the claims have been acknowledged. Claim 18 is cancelled by applicant. New claim 21 is  added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 13-15, 19  and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 5427872), further in view of Zhang et al. ( US 6,432,586 ).
Regarding claims 1, 2, 5, 8, 19 and 21, Shen discloses a l battery cell  40 comprising an anode 44 comprising a thin film of lithium or other sources of lithium ions reading on the claimed lithium battery cell (col.4/L35-45).  Shen further discloses the anode may be attached to a current collector (col.4/35-45). An inert separator 43 disposed adjacent the anode 44 and the reactive separator 42 (col.4/L35-45).  Shen further discloses a composite reactive separator 42 used to prevent dendrites from reaching the cathode 46 and shorting the thin battery 40.  Shen discloses  the electrodes are separated by a first sheet of porous separator inert to lithium  (second separator) and a second sheet of porous separator material reactive with lithium (first separator)  (col.4/ L 51-55). Shen further discloses when dendrites form it will penetrate the inert separator 48 and be stopped or the rate of growth will slow as it enters the separator 48. As the  dendrite continues to grow it will contact the surface of the reactive separator 49, the reactive heat created will locally melt the separator and physically block further growth of dendrite (col.5/L 65);(col.6/L1-5).
 Shen does not disclose a plurality of particles contained in the first separator,  wherein the plurality of particles comprise silicon oxide.  Zhang teaches silicon (SiO2) particles in a separator which block dendrite growth. Zhang discloses a lithium metal battery or cell, a lithium metal cell comprising a lithium metal anode, and a separator disposed between the anode and cathode (col.1/L66); (col.2/L 1-5).  The separator comprises a ceramic composite layer, the ceramic composite layer comprises inorganic particles, such as Silicon oxide (SiO2) and is adapted to prevent electronic shorting’s  and blocking dendrite growth ((col.2/L52-57); (col.3/L9-12); (col.3/52-56)). It would have been obvious to one having ordinary skill in the art to add the plurality of  SiO2 particles of Zhang  to the  reactive separator 42 of Shen, in order to block dendrite growth as taught by Zhang.  (Claim 2)
 Modified Shen  further discloses the second separator (inert separator 48)  lacks any of the plurality or particles (Shen; col.5/L 65);(col.6/L1-5).  Examiner notes the inert separator  does not comprise any particles that react with lithium dendrite. (Claims 1, 5, 8, 19 and 21)
    PNG
    media_image1.png
    495
    877
    media_image1.png
    Greyscale

Shen et al. figures 3 and 4

Regarding claim 6, Shen discloses all of the limitations as set forth above in claim 1. Shen does not  explicitly disclose the plurality of particles are up to 95% of a volume of the separator layer. Zhang teaches silicon (SiO2) particles in a separator which block dendrite growth. Zhang discloses a lithium metal battery or cell, a lithium metal cell comprising a lithium metal anode, and a separator disposed between the anode and cathode (col.1/L66); (col.2/L 1-5).  The separator comprises a ceramic composite layer, the ceramic composite layer comprises inorganic particles, such as Silicon oxide (SiO2) and is adapted to prevent electronic shorting’s  and blocking dendrite growth ((col.2/L52-57); (col.3/L9-12); (col.3/52-56)). It would have been obvious to one having ordinary skill in the art to add the SiO2 particles of Zhang  to the  reactive separator 42 of Shen, in order to block dendrite growth as taught by Zhang.
 Modified Shen discloses the inorganic particles form approximately 20–95% by weight of the composite layer (Zhang, col.3, L25-27)).  The amount of 20-95% by weight encompasses the claimed range up to 95 %. (Claim 6) 
Regarding claim 7, Shen discloses all of the limitations as set forth above in claim 5. Shen does not disclose wherein each of the particles has a diameter less than 1/3rd the thickness of the separator layer and less than 1 µm. Zhang teaches silicon (SiO2) particles in a separator which block dendrite growth. Zhang discloses a lithium metal battery or cell, a lithium metal cell comprising a lithium metal anode, and a separator disposed between the anode and cathode (col.1/L66); (col.2/L 1-5).  The separator comprises a ceramic composite layer, the ceramic composite layer comprises inorganic particles, such as Silicon oxide (SiO2) and is adapted to prevent electronic shorting’s  and blocking dendrite growth ((col.2/L52-57); (col.3/L9-12); (col.3/52-56)). It would have been obvious to one having ordinary skill in the art to add the SiO2 particles of Zhang  to the  reactive separator 42 of Shen, in order to block dendrite growth as taught by Zhang.
Modified Shen further discloses the silicon oxide inorganic particles (taught by Zhang)  reading on the claimed each inorganic particle in the separator layer has a particle size ranging from preferably 0.01 to 2 microns (Zhang: col.3/56-59).  The plurality of particles (inorganic particles) has a diameter less than 1/3rd the thickness of the separator. The inorganic particles diameter encompasses the claimed range of plurality of particles has a diameter less than 1 µm. (Claim 7)
Regarding claim 13, Shen discloses all of the limitations as set forth above in claim 1. Shen further discloses the cathode and anode may be attached to a current collector (col.4/35-45).  (Claim 13)
Regarding claim 14, Shen discloses all of  the limitations as set forth above in claim 1. Shen further discloses the battery cell includes an anode comprising a thin film lithium reading on the claimed rechargeable lithium-ion battery (col.4/37-40).  (Claim 14)
Regarding claim 15, Shen discloses all of the limitations as set forth above in claim 1. Shen further discloses the battery cell includes an anode comprising a source of lithium ions reading on the claimed non-rechargeable battery (col.4/37-40). (Claim 15)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ( US 5427872), further in view of Zhang et al., (US 6,432,586),  as applied to claim 1 above, and further in view of Yushin et al., (US 20170170515).
Regarding claim 3,  Shen discloses all of the limitations as set forth above in claim 1. Modified Shen does not disclose the plurality of particles comprise copper. Yushin teaches a Li or Li-ion battery cell comprising an anode and cathode electrodes, a separator and a solid electrolyte [0012]. A porous ceramic layer is deposited on the surface of the separator membrane typically on the cathode side to minimize shrinkage at elevated temperatures and increase cycle life and safety [0075].Yushin further teaches in cases where such membrane material compositions ( e.g., comprising sufficiently high content of Si, Mg, Ti, Cu,  Zn, Cd, Mn or Fe are desired to be used because of the compatibility with the electrolyte melt, better wetting, better ionic conductivity, and better safety [0076].  
It would have been obvious to one having ordinary skill in the art to add the porous ceramic layer comprising copper of Yushin to the separator of Shen with the plurality of particles  in order to minimize shrinkage, increase cycle life and safety, and to improve ionic conductivity. Copper can reduce lithium metal dendrite forming within the lithium battery, as shown in [0018] of the specification of the instant application. (Claim 3) 
Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 5427872), further in view of Zhang et al., (US 6,432,586),  as applied to claim 1 above,  and further in view of NPL  reade.com
Regarding claim 4, Shen discloses all of the limitations as set forth above in claim 1. Shen does not disclose wherein the plurality of particles comprises sand. Zhang teaches silicon (SiO2) particles in a separator which block dendrite growth. Zhang discloses a lithium metal battery or cell, a lithium metal cell comprising a lithium metal anode, and a separator disposed between the anode and cathode (col.1/L66); (col.2/L 1-5).  The separator comprises a ceramic composite layer, the ceramic composite layer comprises inorganic particles, such as Silicon oxide (SiO2) and is adapted to prevent electronic shorting’s  and blocking dendrite growth ((col.2/L52-57); (col.3/L9-12); (col.3/52-56)). It would have been obvious to one having ordinary skill in the art to add the SiO2 particles of Zhang  to the  reactive separator 42 of Shen, in order to block dendrite growth as taught by Zhang.   According to reade.com the chemical compound silicon dioxide, also known as silica, is an oxide of silicon with a chemical formula of SiO2. Silica is most commonly found in nature as sand. Sand is silicon dioxide SiO2 therefore modified Shen discloses that the plurality of particles comprise sand. (Claim 4)
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 5,427,872), further in view of  Zhang et al.,( US 6,432,586 ), as applied to claim 1 above,  and further in view of Otohata  et al., (US 20180102568). 
Regarding claims 9-10  and 12 , Shen discloses all of the limitations as set forth above in claim 1.  Shen does not disclose the plurality of particles are included in the negative electrode (anode). Otohata discloses a lithium battery [0118], which comprises a negative electrode and negative active material layers [0046].  The negative electrode active material includes a carbon material, a metal, and a metal oxide [0047]. The metal is preferably silicon, and the metal oxide is preferably silicon oxide [0053].  Zhang further teaches the particles can be silicon.  Otohata further discloses the Si/SiO/C composite substance can be composed of a mixture of a carbon material, silicon and silicon oxide. For example, the Si/SiO/C composite substance can be obtained by mixture including of carbon and particulate silicon oxide in this way the production of dendrites and the formation of fine particles of alloys are more effectively suppressed. In the charging and discharging processes, lithium is occluded and released in the order of large particle size particles, small particle size particles and large particle size particles, and hence, from this viewpoint, the occurrence of the residual stress and the residual strain is suppressed. Examiner notes the Si/SiO/C mixture reads on the claimed plurality of particles. 
It would have been obvious to one having ordinary skill in the art to add the plurality of particles (Si/SiO/C mixture) of Otohata to the negative electrode  (anode) of Shen  in order to suppress the formation of lithium dendrite on the negative electrode as taught by Otohata.  Therefore, modified Shen further discloses the plurality of particles are included in the negative electrode, and the negative electrode comprises lithium metal (Li metal electrodes [0036]) that surrounds the plurality of particles. (Claims 9 and 12) 
Modified Shen further discloses the Si/SiO/C composite substance, the proportion of silicon oxide is preferably 5 by mass or more and 90% by mass or less (Otohata: [0055]). Silicon oxide particles  5 by mass or more and 90% by mass or less  encompass  the range of the claimed range of plurality of particles are up to 50% of a volume of the anode, overlapping ranges are obvious. (Claim 10)
Regarding claim 11, modified Shen  discloses all of the limitations as set forth above in claim 9.  Modified Shen does not disclose each of the plurality of particles has a diameter less than 1/3rd of thickness of the anode, and less than 1 µm, however the role of the plurality of particles (Si/Si/C mixture) is to suppress the formation of lithium metal dendrite. 
 In order to optimize the role of the plurality of particles, it would have been obvious to one having ordinary skill in the art to have at each  of the plurality of particles in the negative electrode of modified Shen have a diameter less than 1/3rd of thickness of the anode, and less than 1 µm, in order to further improve the battery capacity by stopping dendrite growth, and the skilled artisan would have a reasonable expectation of success in doing so. (Claim 11)
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otohata et al., (US 20180102568), further in view of Shen et al. (US 5,427,872).   
Regarding claim 16, Otohata discloses a lithium battery [0118], which comprises a negative electrode, a negative electrode current collector and negative active material layers  [0046].  The negative electrode active material includes a carbon material, a metal, and a metal oxide [0047]. The metal is preferably silicon, and the metal oxide is preferably silicon oxide [0053].  Otohata further discloses the Si/SiO/C composite substance can be composed of a mixture of a carbon material, silicon and silicon oxide. For example, the Si/SiO/C composite substance can be obtained by mixture including of carbon and particulate silicon oxide in this way the production of dendrites and the formation of fine particles of alloys are more effectively suppressed. In the charging and discharging processes, lithium is occluded and released in the order of large particle size particles, small particle size particles and large particle size particles, and hence, from this viewpoint, the occurrence of the residual stress and the residual strain is suppressed. Examiner notes the Si/SiO/C mixture reads on the claimed plurality of particles. 
Examiner notes Otohata uses the same silicon oxide particles, as the present invention and therefore the silicon oxide particles of Otohata are expected to melt and encapsulate a portion of the lithium metal dendrite located in the anode in response to heating from the lithium metal dendrite, absent any evidence of the contrary.
  Otohata does not disclose each of  the plurality of particles has a diameter less than 1/3rd of thickness of the anode, and less than 1 µm, however the role of the plurality of particles (Si/SiO/C mixture) is to suppress the formation of lithium metal dendrite.  In an effort to optimize the role of the plurality of particles, it would have been obvious to one having ordinary skill in the art to have at least one of the plurality of particles in the negative electrode of Otohata have a diameter less than 1/3rd of thickness of the anode, and less than 1 µm, in order to further improve the battery capacity by stopping dendrite growth, and the skilled artisan would have a reasonable expectation of success in doing so.  
Otohata further discloses a positive electrode comprising a positive electrode current collector [0059], and a separator disposed between the negative electrode and positive electrode [0033], the separator is in direct contact with [on] the separator.  Otohata  further discloses the separator can be a porous film including a ceramic material such as silica ( SiO2) [0044], SiO2 reads on the claimed  plurality of particles.  (Claim 16)
Regarding claim 17, Otohata discloses all of the limitations as set forth above in claim 16. Otohata further discloses the Si/SiO/C composite substance, the proportion of silicon oxide is preferably 5 by mass or more and 90% by mass or less [0055]. Silicon oxide particles  5 by mass or more and 90% by mass or less  encompass  the range of the claimed range of plurality of particles are up to 50% of a volume of the anode, overlapping ranges are obvious. (Claim 17)
Regarding claim 20, Otohata discloses all of the limitations as set forth above in claim 16. Otohata further discloses the separator comprises a porous film formed by a ceramic material such as silica (SiO2) [0044]. Examiner notes the silica reads on the claimed plurality of particles. Otohata does not disclose the in the plurality of particles (silica) are up to 95% of a volume of the separator and at least one of the plurality of particles has a diameter less than 1/3rd the thickness of the separator.  However, silica (SiO2) is able to press the formation of lithium dendrite.  In order to optimize the role of the plurality of particles, it would have been obvious to one having ordinary skill in the art to have the plurality of particles (silica) up to 95% of a volume of the separator and at least one of the plurality of particles has a diameter less than 1/3rd the thickness of the separator and less than 1 µm, in order to further improve the battery capacity by stopping dendrite growth, and the skilled artisan would have a reasonable expectation of success in doing so. (Claim 20)
Response to Arguments
Applicant’s arguments  filed January 24, 2022, have been fully considered and are persuasive.  Applicant asserts that Frischman is directed to assembling an electro chemical cell  “using a lithium metal electrode, a coated separator, an electrolyte, a second coated separator, and a copper current collector”. This indicates that an electrolyte is positioned between the coated separator and the second separator. Thus, Frischman does not explicitly teach “a second separator in direct contact with the first separator layer” as recited in  claim 1.   Applicants assertion is persuasive . The  35 USC 103 in view of Frischman has been withdrawn.  
Applicant further asserts that  Otohata  does not teach does not teach or suggest that each and every particle has a diameter of less than 1/3rd of thickens of the anode and less than 1 µm.  Applicants assertion is not persuasive. Otohata discloses the use of silicon particles to prevent lithium dendrite. In order to optimize the role of the plurality of particles, it would have been obvious to one having ordinary skill in the art to have the plurality of particles (silica) up to 95% of a volume of the separator and at least one of the plurality of particles has a diameter less than 1/3rd the thickness of the separator and less than 1 µm, in order to further improve the battery capacity by stopping dendrite growth, and the skilled artisan would have a reasonable expectation of success in doing so. It would be expected that each of the particles has a diameter of less than 1/3rd of thickness of the anode and less than 1 µm, absent any evidence to the contrary.  The particles are all silicon particles and it would be expected that all of the particles would be the same size, as the particles are all silicon particles. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722